ORDER
The Advisory Committee on Judicial Conduct having filed with the Court its presentment pursuant to Rule 2:15-15(a) recommending that DAVID A. SALTMAN, former Judge of the Municipal Courts of Pennington and West Windsor, be censured for violating Canons 1, 2A, 3A(3), and 3C(1) of the Code of Judicial Conduct and Rule 2:15-8(a)(6) by entering into a contingent fee agreement to represent a married couple in a civil action relating to an automobile accident that had occurred in the municipality where respondent sat as judge and then taking a plea from and sentencing the driver who would have been the defendant in that civil action; by demonstrating a pattern of disregard for the obligations of a part-time judge also engaged in the private practice of law in that the Advisory Committee had previously admonished him for representing a police officer of the municipality where he sat as judge; and for demonstrating a pattern of discourteous and improper remarks by making sarcastic and discourteous remarks to defendants in two cases before him after the Advisory Committee had previously admonished him for such conduct in several matters;
And the Advisory Committee having declared that had respondent not resigned from the bench, severe disciplinary action would have been recommended to ensure that no further ethics violations be committed by respondent;
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having consented to the imposition of the sanction recommended by the Advisory Committee on Judicial Conduct;
*243And good cause appearing;
It is ORDERED that the presentment of the Advisory Committee on Judicial Conduct is adopted and former JUDGE DAVID A. SALTMAN is hereby censured.